

Exhibit 10.46




NATIONAL PENN BANCSHARES, INC.


KNBT BANCORP, INC.


CONSOLIDATED SUBSTITUTE STOCK OPTION PLAN








The National Penn Bancshares, Inc. KNBT Bancorp, Inc. Consolidated Substitute
Stock Option Plan (the “Consolidated Plan”), is comprised of:


 
1.
National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc.
Substitute 1994 Stock Option Plan for Non-Employee Directors;



 
2.
National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc.
Substitute 1996 Employee Stock Option Plan;



 
3.
National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc.
Substitute 2001 Stock Option Plan; and



 
4.
National Penn Bancshares, Inc. KNBT Bancorp, Inc. Substitute 2004 Stock Option
Plan.

 
 
 
This document supersedes in its entirety the National Penn Bancshares, Inc. KNBT
Bancorp, Inc. Consolidated Substitute Stock Option Plan filed as Exhibit 99.1 to
Form S-8 Registration Statement No. 333-149274, which was filed on February 15,
2008.



 
1

--------------------------------------------------------------------------------

 

NATIONAL PENN BANCSHARES, INC.


KNBT BANCORP, INC./FIRST COLONIAL GROUP, INC.


SUBSTITUTE 1994 STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS


As assumed, amended and restated effective February 1, 2008

 
 1.            Purpose of Plan


(a)           The purpose of the First Colonial Group, Inc.1994 Stock Option
Plan for Non-Employee Directors (the “1994 FCG Plan”) was to enhance the ability
of First Colonial Group, Inc. and its current and future subsidiaries to
attract, retain and motivate members of their respective Boards of Directors and
to provide additional incentive to members of their respective Boards of
Directors by encouraging them to invest in shares of First Colonial Group, Inc.
(”FCG”) common stock and thereby acquire a proprietary interest in FCG and an
increased personal interest in FCG’s continued success and progress, to the
mutual benefit of directors, employees and stockholders.   To the extent not
already exercisable, options granted under the 1994 FCG Plan became fully
exercisable upon execution of an Agreement and Plan of Merger between FCG, KNBT
Bancorp, Inc. (“KNBT”) and Keystone Savings Bank dated as of March 5, 2003. The
Agreement and Plan of Merger provided that upon completion of the acquisition of
FCG, KNBT would assume the stock options that previously had been issued by FCG
under the 1994 FCG Plan and which remained unexercised as of October 31, 2003.


(b)           Non-Qualified Stock Options were granted within the limitations of
the Plan herein described.


(c)           Capitalized terms and phrases used and not otherwise defined
herein shall have the meanings given in Section 2 hereof.


 2.            Definitions.  Unless the context requires otherwise, the
following terms shall have the following definitions for the purposes of this
Plan (such definitions to be equally applicable to both the singular and the
plural form of the term defined):


(a)           “1994 KNBT Substitute Options” means rights to acquire KNBT common
stock pursuant to the 1994 FCG Plan, as assumed by KNBT.


            (b)           “Board” means the Board of Directors of National Penn.


(c)           “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.


(d)           “Committee” means the Compensation Committee of the Board, which
shall be comprised of, at all times, two or more directors appointed by the
Board pursuant to Section 6 hereof, and each of whom shall be: (i) “non-employee
directors” as such term is defined under the rules and regulations adopted from
time to time by the Securities and Exchange Commission pursuant to Section 16(b)
of the Exchange Act; and (ii) “outside directors” within the meaning of
Section 162(m) of the Code.
 
2

--------------------------------------------------------------------------------




(e)           “Director” means a member of the Board of Directors of FCG, KNBT
or a Subsidiary or any successors thereto, including Non-Employee Directors as
well as officers and employees serving as Directors.


(f)           “Disability” means a permanent and total disability as defined in
Section 22(e)(3) of the Code (or any successor Section), as determined in the
sole discretion of the Committee.


(g)           “Effective Date” means February 1, 2008.


(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(i)            “Merger Agreement” shall mean the Agreement of Reorganization and
Merger dated as of September 6, 2007, by and between National Penn and KNBT.


(j)            “National Penn” means National Penn Bancshares, Inc.


(k)           “National Penn Common Stock” means shares of the common stock of
National Penn (without par value) as described in National Penn’s Articles of
Incorporation


(l)            “Non-Employee Director” means a member of the Board of Directors
of FCG, KNBT or any Subsidiary, or a former officer or employee of FCG, KNBT
and/or any Subsidiary serving as a Director, who was not then an officer or
employee of FCG, KNBT or any Subsidiary.


(m)          “Non-Qualified Stock Option” means any 1994 KNBT Substitute Option
which does not satisfy the requirements of Code Section 422(b) in order to
qualify as an “incentive stock option.”


(n)          “Options” means one of the substitute non-qualified stock options
issued pursuant to the 1994 FCG Plan and the Merger Agreement, exercisable for a
total of 11,248 shares of National Penn Common Stock, subject to adjustment as
provided in Section 6 hereof.


(o)          “Optionee” means a Non-Employee Director or former Non-Employee
Director to whom a 1994 KNBT Substitute Option was issued under the 1994 FCG
Plan, as assumed by KNBT pursuant to the KNBT/FCG Merger Agreement.


(p)          “Plan” means the National Penn Bancshares, Inc. KNBT Bancorp,
Inc./First Colonial Group, Inc. Substitute 1994 Stock Option Plan for
Non-Employee Directors.


(q)          “Subsidiaries” means, prior to the Effective Date, those
subsidiaries of FCG or KNBT which met the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, and, after the Effective
Date, any subsidiary corporation of National Penn within the meaning of Section
424(f) of the Code.


3

--------------------------------------------------------------------------------


 
 3.           Assumption of 1994 FCG Plan by National Penn


(a)           On the Effective Date, KNBT was merged with and into National
Penn, with National Penn surviving such merger, under the name, articles of
incorporation and bylaws of National Penn, pursuant to the Merger Agreement.


(b)           On the Effective Date, pursuant to the Merger Agreement, each
outstanding option to purchase KNBT common stock, as assumed by KNBT under the
1994 FCG Plan that remained unexercised was vested pursuant to the terms of the
1994 FCG Plan and automatically converted into a substitute option to purchase
National Penn Common Stock.


(c)           The number of shares subject to each substitute stock option and
the exercise price for those shares were adjusted to prevent any alteration of
the economic value of the original option, as measured immediately prior to and
immediately following the Effective Date.


(d)           Immediately prior to the Effective Date, there were Non-Qualified
Stock Options outstanding under the 1994 FCG Plan for 10,922 shares of KNBT
common stock, all of which were automatically converted into substitute options
in accordance with the provisions of Section 2.05(a) of the Merger
Agreement.  The number of shares of National Penn Common Stock subject to each
substitute non-qualified stock option is equal to the number of shares of KNBT
common stock originally subject to the 1994 KNBT Substitute Option immediately
prior to the Effective Date times 1.03 (the “Exchange Ratio” as defined and set
forth in Section 2.02 of the Merger Agreement), rounded down to the nearest
share. As a result, Non-Qualified Options 100% vested and presently exercisable
for 11,248 shares of National Penn Common Stock are outstanding.


(e)           This Plan reflects National Penn’s assumption of the 1994 FCG Plan
and of the stock options outstanding under the 1994 FCG Plan as of the Effective
Date, on the terms and conditions provided in the Merger Agreement, and National
Penn’s determination to delete provisions of the 1994 KNBT Plan inapplicable to
such outstanding options.  This Plan amends and restates the 1994 Plan
accordingly.


4.           Aggregate Number of Shares


The total number of shares of National Penn Common Stock subject to
Non-Qualified Stock Options under the Plan is 11,248 shares, subject to
adjustment in accordance with this Section.  Notwith­standing the foregoing, in
the event of any change in the outstanding shares of the National Penn Common
Stock by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Board deems in its sole discretion to be similar
circumstances, the aggregate number and kind of shares which may be issued under
this Plan shall be appropriately adjusted in a manner determined in the sole
discretion of the Committee. Where appropriate, outstanding Options shall also
be amended by the Committee with respect to exercise price and other terms as
may be necessary to equitably reflect the foregoing events.  If there shall be
any other change in the number or kind of outstanding shares of Common Stock, or
any shares into which such shares shall have been changed, or for which the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in any outstanding Options, such adjustments shall be
made in accordance with the Committee’s determination.  Reacquired shares of
National Penn Common Stock, as well as unissued shares, may be used for the
purpose of this Plan.


4

--------------------------------------------------------------------------------


 
 5.       Participation


All Non-Employee Directors of FCG or any FCG Subsidiary prior to the effective
date of the merger of FCG with and into KNBT were eligible to receive an option
or options under this Plan. The individuals who received options were selected
by the Committee, in its sole discretion, except as otherwise specified in
Section 6 hereof.


Other than the persons who received Options on the Effective Date pursuant to
the Merger Agreement, no persons are eligible to participate in the Plan.


6.       Administration of Plan


(a)           This Plan shall be administered by the Board or the
Committee.  The term “Committee,” as used in this Plan and the Options
substituted hereunder, refers to either the Board or to the Committee, whichever
is then administering this Plan. Subject to the numerical limitations on
Committee membership set forth in Section 2(e) hereof, the Board may at any time
appoint additional members of the Committee and may at any time remove any
member of the Committee with or without cause.  Vacancies in the Committee,
however caused, may be filled by the Board, if it so desires.


(b)           The Committee shall adopt such rules for the conduct of its
business and administration of this Plan as it considers desirable. A majority
of the members of the Committee shall constitute a quorum for all purposes. The
vote or written consent of a majority of the members of the Committee on a
particular matter shall constitute the act of the Committee on such matter. The
Committee shall have the exclusive right to construe the Plan and the Options
issued pursuant to it, to correct defects and omissions and to reconcile
inconsistencies to the extent necessary to effectuate the purpose of this Plan
and the Options issued pursuant to it, and such action shall be final, binding
and conclusive upon all parties concerned.


(c)           Neither the Board nor the Committee has the authority to grant any
stock options under the Plan in addition to the Options set forth in Section 3
hereof.


(d)           No member of the Board shall be liable for any act or omission
(whether or not negligent) taken or omitted in good faith, or for the exercise
of any authority or discretion granted in connection with the Plan to the Board,
or for the acts or omissions of any other members of the Board.



 
5

--------------------------------------------------------------------------------

 

 7.           Terms and Conditions of Stock Option Awards


(a)           Each Optionee will be notified in writing of the number of shares
of National Penn Common Stock subject to and the exercise price of each
Non-Qualified Stock Option he or she holds pursuant to the Plan.  The
notification will also include such other terms, conditions, restrictions and
privileges as original 1994 KNBT Substitute Options contained, provided that
they are not inconsistent with the terms, conditions and provisions of this
Plan.


(b)           The per share exercise price of the National Penn Common Stock
covered by each Non-Qualified Stock Option is equal to the quotient of: (i) the
product of the original per share exercise price of that option times1.03 (the
“Exchange Ratio” as defined and set forth in Section 2.02 of the Merger
Agreement), provided that such exercise price shall be rounded up to the nearest
cent.


(c)           Each Non-Qualified Stock Option shall be further adjusted as
required by Section 409A of the Code so as not to constitute a modification,
extension or renewal of that option within the meaning of Section 409A of the
Code.


(d)           No Option shall be exercisable after the first to occur of the
following:


(i)           Expiration of the Option term originally fixed by the Board of
Directors of FCG; or


(ii)          Expiration of three months from the date the Optionee’s service
with National Penn or any Subsidiary terminates by reason of the Optionee’s
death, Disability voluntary or involuntary resignation or any other reason.


(e)           No Option granted under the 1994 FCG Plan or substituted hereunder
may be transferred except by will or by the laws of descent and
distribution.  During the lifetime of the Optionee, such Option may be exercised
only by him or her or his or her guardian or legal representative.


(f)           Options may be exercised in part or in whole and at one time or
from time to time. The procedures for exercise shall be set forth in the written
stock option agreement delivered in connection with the substitution of each
Option.


(g)          Payment in full of the purchase price for shares of National Penn
Common Stock purchased pursuant to the exercise of any Option shall be made to
National Penn upon exercise of the Option. All shares sold under the Plan shall
be fully paid and nonassessable.  Payment for shares may be made by the Optionee
(i) in cash or by check, (ii) by delivery of a properly executed exercise
notice, together with irrevocable instructions to a broker to sell the shares
and then to properly deliver to National Penn the amount of sale proceeds to pay
the exercise price and any withholding taxes due, all in accordance with
applicable laws and regulations, or (iii) at the discretion of the Board or the
Committee, by delivering shares of National Penn Common Stock (including shares
acquired pursuant to the previous exercise of an Option) equal in fair market
value to the purchase price of the shares to be acquired pursuant to the Option,
by withholding some of the shares of National Penn Common Stock which are being
purchased upon exercise of an Option, or any combination of the foregoing. With
respect to subclause (iii) hereof, the shares of National Penn Common Stock
delivered to pay the purchase price must have been shares of National Penn
Common Stock acquired by the Optionee (or any beneficiary of an Optionee) which
shares have been held for a period of not less than six months.
 
6

--------------------------------------------------------------------------------



 
(h)          No Optionee shall have any voting or dividend rights or other
rights of a shareholder in respect of any shares of National Penn Common Stock
covered by an Option prior to the time that his or her name is recorded on
National Penn’s shareholder ledger as the holder of record of such shares
acquired pursuant to the exercise of an Option.


8.           Withholding


(a)           National Penn may withhold from any cash payment made under this
Plan sufficient amounts to cover any applicable minimum withholding taxes, and
if the amount of such cash payment is insufficient, National Penn may require
the Optionee to pay to National Penn the amount required to be withheld as a
condition to delivering the shares acquired pursuant to an Option.


(b)           The Board or the Committee is authorized to adopt rules,
regulations or procedures which provide for the satisfaction of an Optionee’s
tax withholding obligation by the retention of shares of National Penn Common
Stock to which the Optionee would otherwise be entitled pursuant to an Option
and/or by the Optionee's delivery of previously owned shares of National Penn
Common Stock or other property.


9.           Amendment, Suspension and Termination


The Board reserves the right at any time, and from time to time, to amend this
Plan in any way, or to suspend or terminate it, effective as of such date, which
date may be either before or after the taking of such action, as may be
specified by the Board; provided, however, that such action shall not affect
options granted under the Plan prior to the actual date on which such action
occurred. Notwithstanding the foregoing, the Plan provisions specified in Rule
16b-3(c)(2)(ii)(A) under the Exchange Act or any future corresponding rule may
not be modified or amended more than once every six months, other than to
comport except as permitted by Rule 16b-3(c)(2)(ii)(B). If the Board voluntarily
submits a proposed amendment, suspension or termination for stockholder
approval, such submission shall not require any future modifications, amendments
(whether or not relating to the same provision or subject matter), suspensions
or terminations to be similarly submitted for stockholder approval.


10.          Effectiveness of Plan


             This Plan shall become effective on the Effective Date.



 
7

--------------------------------------------------------------------------------

 

11.           General Conditions


(a)           Nothing contained in this Plan or any Option substituted pursuant
to this Plan shall confer upon any Non-Employee Director the right to continue
as a Non-Employee Director of National Penn or any Subsidiary or interfere in
any way with the rights of National Penn to terminate him as a director.


(b)           References in this plan to the Code shall be deemed to also refer
to the corresponding provisions of any future United States revenue law.


(c)           Except to the extent preempted by federal law, this Plan document,
and any agreements issued pursuant hereto, shall be construed, administered and
enforced in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


(d)           The use of the masculine pronoun shall include the feminine gender
whenever appropriate.

 
8

--------------------------------------------------------------------------------

 

NATIONAL PENN BANCSHARES, INC.


KNBT BANCORP, INC./FIRST COLONIAL GROUP, INC.


SUBSTITUTE 1996 EMPLOYEE STOCK OPTION PLAN


As assumed, amended and restated effective February 1, 2008


1.             Purpose of Plan


(a)           The purpose of the First Colonial Group, Inc. 1996 Employee Stock
Option Plan (the “1996 FCG Plan”) was to provide additional incentive to
officers and other key employees of First Colonial Group, Inc. (”FCG”) and each
present or future parent or subsidiary corporation by encouraging them to invest
in shares of the Company's common stock, $5.00 par value (“FCG Common Stock”),
and thereby acquire a proprietary interest in FCG and an increased personal
interest in FCG’s continued success and progress, to the mutual benefit of
officers, employees and shareholders.  To the extent not already exercisable,
options granted under the 1996 FCG Plan became fully exercisable upon execution
of an Agreement and Plan of Merger between FCG, KNBT Bancorp, Inc. (“KNBT”) and
Keystone Savings Bank dated as of March 5, 2003. The Agreement and Plan of
Merger provided that upon completion of the acquisition of FCG, KNBT would
assume the stock options that previously had been issued by FCG under the 1996
FCG Plan and which remained unexercised as of October 31, 2003.


(b)           Incentive Stock Options and Non-Qualified Stock Options were
granted within the limitations of the Plan herein described.  Only Incentive
Stock Options remain outstanding under the Plan.


(c)           Capitalized terms and phrases used and not otherwise defined
herein shall have the meanings given in Section 2 hereof.


2.             Definitions


Unless the context requires otherwise, the following terms shall have the
following definitions for the purposes of this Plan (such definitions to be
equally applicable to both the singular and the plural form of the term
defined):


(a)           “1996 KNBT Substitute Options” means rights to acquire KNBT common
stock pursuant to the 1996 FCG Plan, as assumed by KNBT.


                (b)            “Board” means the Board of Directors of National
Penn.


(c)            “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.


(d)            “Committee” means the Compensation Committee of the Board, which
shall be comprised of, at all times, two or more directors appointed by the
Board pursuant to Section 6 hereof, and each of whom shall be: (i) “non-employee
directors” as such term is defined under the rules and regulations adopted from
time to time by the Securities and Exchange Commission pursuant to Section 16(b)
of the Exchange Act; and (ii) “outside directors” within the meaning of
Section 162(m) of the Code.
 
9

--------------------------------------------------------------------------------




(e)           “Director” means a member of the Board of Directors of FCG, KNBT
or a Subsidiary or any successors thereto, including Non-Employee Directors as
well as Officers and Employees serving as Directors.


(f)           “Disability” means any physical or mental impairment which (a)
qualifies an Optionee for disability benefits under the applicable long-term
disability plan maintained by National Penn or a Subsidiary or (b) if no such
plan applies, would qualify such Optionee for disability benefits under the
long-term disability plan maintained by National Penn, if such individual were
covered by that plan, as determined in the sole discretion of the Committee.


(g)           “Effective Date” means February 1, 2008.


(h)           “Employee” means any person who was employed by FCG, KNBT or a
Subsidiary, or was an Officer of FCG, KNBT or a Subsidiary, but not including
directors who were not also Officers of or otherwise employed by FCG, KNBT or a
Subsidiary.


(i)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(j)           “Incentive Stock Option” means any 1996 KNBT Substitute Option
which qualified as an incentive stock option within the meaning of Section 422
of the Code.


(k)           “Merger Agreement” shall mean the Agreement of Reorganization and
Merger dated as of September 6, 2007, by and between National Penn and KNBT.


(l)           “National Penn” means National Penn Bancshares, Inc.


(m)         “National Penn Common Stock” means shares of the common stock of
National Penn (without par value) as described in National Penn’s Articles of
Incorporation


(n)           “Non-Employee Director” means a member of the Board of Directors
of FCG, KNBT or any Subsidiary, or a former Officer or Employee of FCG, KNBT
and/or any Subsidiary serving as a Director, who was not then an Officer or
Employee of FCG, KNBT or any Subsidiary.


(o)           “Non-Qualified Stock Option” means any 1996 KNBT Substitute Option
which was not an Incentive Stock Option.


(p)           “Officer” means an Employee whose position with FCG, KNBT or a
Subsidiary was that of a corporate officer, as determined by the Board of
Directors of FCG or KNBT.
 
10

--------------------------------------------------------------------------------


 
(q)           “Options” means one of the substitute incentive stock options or
substitute non-qualified stock options issued pursuant to the 1996 FCG Plan and
the Merger Agreement, exercisable for a total of 3,259 shares of National Penn
Common Stock, subject to adjustment as provided in Section 6 hereof.


(r)           “Optionee” means an Employee or Non-Employee Director or former
Employee or Non-Employee Director to whom a 1996 KNBT Substitute Option was
issued under the 1996 FCG Plan, as assumed by KNBT pursuant to the KNBT/FCG
Merger Agreement.


(s)           “Plan” means the National Penn Bancshares, Inc. KNBT Bancorp,
Inc./First Colonial Group, Inc. Substitute 1996 Employee Stock Option Plan.


(t)           “Retirement” means a voluntary termination of employment at age 65
or later or as may be otherwise designated by the Board or the Committee.


(u)           “Subsidiaries” means, prior to the Effective Date, those
subsidiaries of FCG or KNBT which met the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, and, after the Effective
Date, any subsidiary corporation of National Penn within the meaning of Section
424(f) of the Code.


3.             Assumption of 1996 FCG Plan by National Penn


(a)           On the Effective Date, KNBT was merged with and into National
Penn, with National Penn surviving such merger, under the name, articles of
incorporation and bylaws of National Penn, pursuant to the Merger Agreement.


(b)           On the Effective Date, pursuant to the Merger Agreement, each
outstanding option to purchase KNBT common stock, as assumed by KNBT under the
1996 FCG Plan that remained unexercised was vested pursuant to the terms of the
1996 FCG Plan and automatically converted into a substitute option to purchase
National Penn Common Stock.


(c)           The number of shares subject to each substitute stock option and
the exercise price for those shares were adjusted to prevent any alteration of
the economic value of the original option, as measured immediately prior to and
immediately following the Effective Date.


(d)           Immediately prior to the Effective Date, there were no
Non-Qualified Stock Options outstanding under the 1996 FCG Plan. As a result,
there are no Non-Qualified Options presently exercisable or outstanding for any
shares of National Penn Common Stock.


(e)           Immediately prior to the Effective Date, there were Incentive
Stock Options outstanding under the 1996 FCG Plan for 3,166 shares of KNBT
common stock, all of which were automatically converted into substitute options
in accordance with the provisions of Section 2.05(a) of the Merger
Agreement.  The number of shares of National Penn Common Stock subject to each
substitute incentive stock option is equal to the number of shares of KNBT
common stock originally subject to the 1996 KNBT Substitute Option immediately
prior to the Effective Date times 1.03 (the “Exchange Ratio” as defined and set
forth in Section 2.02 of the Merger Agreement), rounded down to the nearest
share. As a result, Incentive Stock Options 100% vested and presently
exercisable for 3,259 shares of National Penn Common Stock are outstanding.
 
11

--------------------------------------------------------------------------------


 
(f)           This Plan reflects National Penn’s assumption of the 1996 FCG Plan
and of the stock options outstanding under the 1996 FCG Plan as of the Effective
Date, on the terms and conditions provided in the Merger Agreement, and National
Penn’s determination to delete provisions of the 1996 KNBT Plan inapplicable to
such outstanding options.  This Plan amends and restates the 1996 Plan
accordingly.


4.           Aggregate Number of Shares


The total aggregate number of shares of National Penn Common Stock subject to
Options under the Plan is 3,259 shares (all of which are Incentive Stock
Options), subject to adjustment in accordance with this
Section.  Notwithstanding the foregoing, in the event of any change in the
outstanding shares of National Penn Common Stock by reason of a stock dividend,
stock split, combination of shares, recapitalization, merger, consolidation,
transfer of assets, reorganization, conversion or what the Committee deems in
its sole discretion to be similar circumstances, the aggregate number and kind
of shares which may be issued under this Plan shall be appropriately adjusted in
a manner determined in the sole discretion of the Committee. Where appropriate,
outstanding Options shall also be amended by the Committee as to its exercise
price and other terms as may be necessary to equitably reflect the foregoing
events, provided, however, that no adjustment shall be made which will cause an
Incentive Stock Option to lose its status as an incentive stock option within
the meaning of Section 422 and related sections of the Code; rather, in the case
of Incentive Stock Options, any adjustments required to be made shall be made in
a manner consistent with Section 424(a) of the Code and Treas. Reg.
§1.425-1(a)(4)(i).  If there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any shares into which such shares shall
have been changed, or for which the Committee shall, in its sole discretion,
determine that such change equitably requires an adjustment in any outstanding
Options, such adjustments shall be made in accordance with the Committee’s
determination.  Re-acquired shares of Common Stock, as well as unissued shares,
may be used for the purpose of this Plan.


5.           Class of Persons Eligible to Receive Options; Limitations


All officers and key employees of FCG or any FCG Subsidiary prior to the
effective date of the merger of FCG with and into KNBT were eligible to receive
an option or options under this Plan. The individuals who received options were
selected by the Committee, in its sole discretion, except as otherwise specified
in Section 6 hereof.


Other than the persons who received Options on the Effective Date pursuant to
the Merger Agreement, no persons are eligible to participate in the Plan.



 
12

--------------------------------------------------------------------------------

 

6.             Administration of Plan


(a)           This Plan shall be administered by the Board or by the
Committee.  Subject to the numerical limitations on Committee membership set
forth in Section 2(e) hereof, the Board may at any time appoint additional
members of the Committee and may at any time remove any member of the Committee
with or without cause.  Vacancies in the Committee, however caused, may be
filled by the Board, if it so desires.


(b)           The Board or the Committee, whichever shall be administering the
Plan, shall adopt such rules for the conduct of its business and administration
of this Plan as it considers desirable. A majority of the members of the Board
or the Committee shall constitute a quorum for all purposes. The vote or written
consent of a majority of the members of the Board or the Committee on a
particular matter shall constitute the act of the Committee on such matter. The
Committee shall have the right to construe the Plan and the Options, to correct
defects and omissions and to reconcile inconsistencies to the extent necessary
to effectuate the Plan and the Options, and such action shall be final, binding
and conclusive upon all parties concerned.


(c)           Neither the Board nor the Committee has the authority to grant any
stock options under the Plan in addition to the Options set forth in Section 3
hereof.


(d)           No member of the Committee or the Board shall be liable for any
act or omission (whether or not negligent) taken or omitted in good faith, or
for the exercise of an authority or discretion granted in connection with the
Plan to the Committee or the Board, or for the acts or omissions of any other
members of the Committee or the Board.


7.             Terms and Conditions of Stock Option Awards


(a)           Each Optionee will be notified in writing of the number of shares
of National Penn Common Stock subject to and the exercise price of each
Incentive Stock Option he or she holds pursuant to the Plan.  The notification
will also include such other terms, conditions, restrictions and privileges as
original 1996 KNBT Substitute Options contained, provided that they are not
inconsistent with the terms, conditions and provisions of this Plan.


(b)           The per share exercise price of the National Penn Common Stock
covered by each Incentive Stock Option is equal to the quotient of: (i) the
product of the original per share exercise price of that option times1.03 (the
“Exchange Ratio” as defined and set forth in Section 2.02 of the Merger
Agreement), provided that such exercise price shall be rounded up to the nearest
cent.


(c)           Each Incentive Stock Option shall be further adjusted as required
by Sections 409A and 424 of the Code so as not to constitute a modification,
extension or renewal of that option within the meaning of Sections 409A and
424(h) of the Code.


(d)           No Option shall be exercisable after the first to occur of the
following:
 
13

--------------------------------------------------------------------------------




(i)           Expiration of the Option term originally fixed by the Board of
Directors of FCG.


(ii)          Expiration of three months from the date the Optionee’s employment
with National Penn or any Subsidiary terminates for any reason other than
Disability or death;


(iii)         Expiration of one year from the date the Optionee’s employment
with National Penn or any Subsidiary terminates by reason of the Optionee’s
Disability;


(iv)         Expiration of one year from the date the Optionee’s employment with
National Penn or any Subsidiary terminates by reason of the Optionee’s
Retirement; or


(v)          Expiration of one year from the date the Optionee’s employment with
National Penn or any Subsidiary terminates by reason of the Optionee’s death.


(e)           No Option granted under the 1996 FCG Plan or substituted hereunder
may be transferred except by will or by the laws of descent and
distribution.  During the lifetime of the Optionee, such Option may be exercised
only by him or her or his or her guardian or legal representative.


(f)           Options may be exercised in part or in whole and at one time or
from time to time. The procedures for exercise shall be set forth in the written
stock option agreement delivered in connection with the substitution of each
Option.


(g)           Payment in full of the purchase price for shares of National Penn
Common Stock purchased pursuant to the exercise of any Option shall be made to
National Penn upon exercise of the Option. All shares sold under the Plan shall
be fully paid and nonassessable.  Payment for shares may be made by the Optionee
(i) in cash or by check, (ii) by delivery of a properly executed exercise
notice, together with irrevocable instructions to a broker to sell the shares
and then to properly deliver to National Penn the amount of sale proceeds to pay
the exercise price and any withholding taxes due, all in accordance with
applicable laws and regulations, or (iii) at the discretion of the Board or the
Committee, by delivering shares of National Penn Common Stock (including shares
acquired pursuant to the previous exercise of an Option) equal in fair market
value to the purchase price of the shares to be acquired pursuant to the Option,
by withholding some of the shares of National Penn Common Stock which are being
purchased upon exercise of an Option, or any combination of the foregoing. With
respect to subclause (iii) hereof, the shares of National Penn Common Stock
delivered to pay the purchase price must have been shares of National Penn
Common Stock acquired by the Optionee (or any beneficiary of an Optionee) which
shares have been held for a period of not less than six months.


(h)           No Optionee shall have any voting or dividend rights or other
rights of a shareholder in respect of any shares of National Penn Common Stock
covered by an Option prior to the time that his or her name is recorded on
National Penn’s shareholder ledger as the holder of record of such shares
acquired pursuant to the exercise of an Option.



 
14

--------------------------------------------------------------------------------

 

8.             Withholding


(a)           National Penn may withhold from any cash payment made under this
Plan sufficient amounts to cover any applicable minimum withholding and
employment taxes, and if the amount of such cash payment is insufficient,
National Penn may require the Optionee to pay to National Penn the amount
required to be withheld as a condition to delivering the shares acquired
pursuant to an Option. National Penn also may withhold or collect amounts with
respect to a disqualifying disposition of shares of National Penn Common Stock
acquired pursuant to exercise of an Incentive Stock Option.


(b)           The Board or the Committee is authorized to adopt rules,
regulations or procedures which provide for the satisfaction of an Optionee’s
tax withholding obligation by the retention of shares of National Penn Common
Stock to which the Optionee would otherwise be entitled pursuant to an Option
and/or by the Optionee's delivery of previously owned shares of National Penn
Common Stock or other property.


9.             Amendment, Supplement, Suspension and Termination


The Board reserves the right at any time, and from time to time, to amend or
supplement this Plan in any way. or to suspend or terminate it, effective as of
such date, which date may be either before or after the taking of such action,
as may be specified by the Board; provided, however, that such action shall not
affect Options substituted pursuant to the Plan prior to the actual date on
which such action occurred. If an amendment or supplement of this Plan is
required by the Code or the regulations thereunder to be approved by National
Penn shareholders in order for Incentive Stock Options to retain their status as
“incentive stock options”  (as that term is defined in Section 422(b) of the
Code and regulations thereunder) pursuant to the amended or supplemented Plan,
such amendment or supplement shall also be approved by the National Penn
shareholders of in such manner as is prescribed by the Code and the regulations
thereunder. If the Board voluntarily submits a proposed amendment, supplement,
suspension or termination for shareholder approval, such submission shall not
require any future amendments, supplements, suspensions or terminations (whether
or not relating to the same provision or subject matter) to be similarly
submitted for shareholder approval.


10.             Effectiveness of Plan


This Plan shall become effective on the Effective Date.


11.             General Conditions


(a)           Nothing contained this Plan or any Option substituted pursuant to
this Plan shall confer upon any Employee the right to continue in the employ of
National Penn or any Subsidiary or interfere in any way with the rights of
National Penn or any Subsidiary to terminate his or her employment in any way.


(b)           References in this plan to the Code shall be deemed to also refer
to the corresponding provisions of any future United States revenue law.
 
15

--------------------------------------------------------------------------------




(c)           Except to the extent preempted by federal law, this Plan document,
and any agreements issued pursuant hereto, shall be construed, administered and
enforced in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


(d)           The use of the masculine pronoun shall include the feminine gender
whenever appropriate.

 
16

--------------------------------------------------------------------------------

 

NATIONAL PENN BANCSHARES, INC.


KNBT BANCORP, INC./FIRST COLONIAL GROUP, INC.


SUBSTITUTE 2001 STOCK OPTION PLAN


As assumed, amended and restated effective February 1, 2008


1.             Purpose of Plan


(a)           The purpose of the First Colonial Group, Inc. 2001 Stock Option
Plan (the “2001 FCG Plan”) was to provide additional incentive to officers,
other key employees, and directors of, and important consultants to, First
Colonial Group, Inc., a Pennsylvania corporation (”FCG”), and each present or
future parent or subsidiary corporation, by encouraging them to invest in shares
of FCG’s common stock, $5.00 par value per share (“FCG Common Stock”), and
thereby acquire a proprietary interest in FCG and an increased personal interest
in FCG’s continued success and progress.   To the extent not already
exercisable, options granted under the 2001 FCG Plan became fully exercisable
upon execution of an Agreement and Plan of Merger (“KNBT /FCG Merger Agreement”)
between FCG, KNBT Bancorp, Inc. (“KNBT”) and Keystone Savings Bank dated as of
March 5, 2003. The Agreement and Plan of Merger provided that upon completion of
the acquisition of FCG, KNBT would assume the stock options that previously had
been issued by FCG under the 2001 FCG Plan and which remained unexercised as of
October 31, 2003.


(b)           Options under the Plan.  Incentive Stock Options and Non-Qualified
Stock Options were granted within the limitations of the Plan herein described.


(c)           Capitalized Terms.  Capitalized terms and phrases used and not
otherwise defined herein shall have the meanings given in Section 2 hereof.


2.             Definitions.  Unless the context requires otherwise, the
following terms shall have the following definitions for the purposes of this
Plan (such definitions to be equally applicable to both the singular and the
plural form of the term defined):


(a)           “2001 KNBT Substitute Options” means rights to acquire KNBT common
stock pursuant to the 2001 FCG Plan, as assumed by KNBT.


                (b)           “Board” means the Board of Directors of National
Penn.


(c)            “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.


(d)           “Committee” means the Compensation Committee of the Board, which
shall be comprised of, at all times, two or more directors appointed by the
Board pursuant to Section 6 hereof, and each of whom shall be: (i) “non-employee
directors” as such term is defined under the rules and regulations adopted from
time to time by the Securities and Exchange Commission pursuant to Section 16(b)
of the Exchange Act; and (ii) “outside directors” within the meaning of
Section 162(m) of the Code.
 
17

--------------------------------------------------------------------------------



(e)          “Director” means a member of the Board of Directors of FCG, KNBT or
a Subsidiary or any successors thereto, including Non-Employee Directors as well
as Officers and Employees serving as Directors.


(f)          “Disability” means any physical or mental impairment which (a)
qualifies an Optionee for disability benefits under the applicable long-term
disability plan maintained by National Penn or a Subsidiary or (b) if no such
plan applies, would qualify such Optionee for disability benefits under the
long-term disability plan maintained by National Penn, if such individual were
covered by that plan, as determined in the sole discretion of the Committee.


(g)          “Effective Date” means February 1, 2008.


(h)          “Employee” means any person who was employed by FCG, KNBT or a
Subsidiary, or was an Officer of FCG, KNBT or a Subsidiary, but not including
directors who were not also Officers of or otherwise employed by FCG, KNBT or a
Subsidiary.


(i)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(j)           “Incentive Stock Option” means any 2001 KNBT Substitute Option
which qualified as an incentive stock option within the meaning of Section 422
of the Code.


(k)           “Merger Agreement” shall mean the Agreement of Reorganization and
Merger dated as of September 6, 2007, by and between National Penn and KNBT.


(l)           “National Penn” means National Penn Bancshares, Inc.
 
(m)          “National Penn Common Stock” means shares of the common stock of
National Penn (without par value) as described in National Penn’s Articles of
Incorporation


(n)           “Non-Employee Director” means a member of the Board of Directors
of FCG, KNBT or any Subsidiary, or a former Officer or Employee of FCG, KNBT
and/or any Subsidiary serving as a Director, who was not then an Officer or
Employee of FCG, KNBT or any Subsidiary.


(o)           “Non-Qualified Stock Option” means any 2001 KNBT Substitute Option
which was not an Incentive Stock Option.


(p)           “Officer” means an Employee whose position with FCG, KNBT or a
Subsidiary was that of a corporate officer, as determined by the Board of
Directors of FCG or KNBT.


(q)           “Options” means one of the substitute incentive stock options or
substitute non-qualified stock options issued pursuant to the 2001 FCG Plan and
the Merger Agreement, exercisable for a total of 401,920 shares of National Penn
Common Stock, subject to adjustment as provided in Section 6 hereof.
 
18

--------------------------------------------------------------------------------



                (r)           “Optionee” means an Employee or Non-Employee
Director or former Employee or Non-Employee Director to whom a 2001 KNBT
Substitute Option was issued under the 2001 FCG Plan, as assumed by KNBT
pursuant to the KNBT/FCG Merger Agreement.


(s)           “Plan” means the National Penn Bancshares, Inc. KNBT Bancorp,
Inc./First Colonial Group, Inc. Substitute 2001 Stock Option Plan.


(s)           “Subsidiaries” means, prior to the Effective Date, those
subsidiaries of FCG or KNBT which met the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, and, after the Effective
Date, any subsidiary corporation of National Penn within the meaning of Section
424(f) of the Code.


3.
Assumption of 2001 FCG Plan by National Penn



(a)           On the Effective Date, KNBT was merged with and into National
Penn, with National Penn surviving such merger, under the name, articles of
incorporation and bylaws of National Penn, pursuant to the Merger Agreement.


(b)           On the Effective Date, pursuant to the Merger Agreement, each
outstanding option to purchase KNBT common stock, as assumed by KNBT under the
2001 FCG Plan that remained unexercised was vested pursuant to the terms of the
2001 FCG Plan and automatically converted into a substitute option to purchase
National Penn Common Stock.


(c)           The number of shares subject to each substitute stock option and
the exercise price for those shares were adjusted to prevent any alteration of
the economic value of the original option, as measured immediately prior to and
immediately following the Effective Date.


(d)           Immediately prior to the Effective Date, there were Non-Qualified
Stock Options outstanding under the 2001 FCG Plan for 343,066 shares of KNBT
common stock, all of which were automatically converted into substitute options
in accordance with the provisions of Section 2.05(a) of the Merger
Agreement.  The number of shares of National Penn Common Stock subject to each
substitute non-qualified stock option is equal to the number of shares of KNBT
common stock originally subject to the 2001 KNBT Substitute Option immediately
prior to the Effective Date times 1.03 (the “Exchange Ratio” as defined and set
forth in Section 2.02 of the Merger Agreement), rounded down to the nearest
share. As a result, Non-Qualified Options 100% vested and presently exercisable
for 353,352 shares of National Penn Common Stock are outstanding.


(e)           Immediately prior to the Effective Date, there were Incentive
Stock Options outstanding under the 2001 FCG Plan for 47,161 shares of KNBT
common stock, all of which were automatically converted into substitute options
in accordance with the provisions of Section 2.05(a) of the Merger
Agreement.  The number of shares of National Penn Common Stock subject to each
substitute incentive stock option is equal to the number of shares of KNBT
common stock originally subject to the 2001 KNBT Substitute Option immediately
prior to the Effective Date times 1.03 (the “Exchange Ratio” as defined and set
forth in Section 2.02 of the Merger Agreement), rounded down to the nearest
share. As a result, Incentive Stock Options 100% vested and presently
exercisable for 48,568 shares of National Penn Common Stock are outstanding.

 
19

--------------------------------------------------------------------------------


 
(f)           This Plan reflects National Penn’s assumption of the 2001 FCG Plan
and of the stock options outstanding under the 2001 FCG Plan as of the Effective
Date, on the terms and conditions provided in the Merger Agreement, and National
Penn’s determination to delete provisions of the 2001 KNBT Plan inapplicable to
such outstanding options.  This Plan amends and restates the 2001 Plan
accordingly.


4.
Aggregate Number of Shares



The total number of shares of National Penn Common Stock subject to Incentive
Stock Options under the Plan is 48,568 shares, and the total number of shares of
National Penn Common Stock subject to Non-Qualified Stock Options under the Plan
is 353,352 shares, for a total aggregate number of 401,920 shares of National
Penn Common Stock subject to Options under the Plan, subject to adjustment in
accordance with this Section.  Notwithstanding the foregoing, in the event of
any change in the outstanding shares of National Penn Common Stock by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances, the
aggregate number and kind of shares which may be issued under this Plan shall be
appropriately adjusted in a manner determined in the sole discretion of the
Committee.  Where appropriate, outstanding Options shall also be amended by the
Committee as to its exercise price and other terms as may be necessary to
equitably reflect the foregoing events, provided, however, that no adjustment
shall be made which will cause an Incentive Stock Option to lose its status as
an incentive stock option within the meaning of Section 422 and related sections
of the Code; rather, in the case of Incentive Stock Options, any adjustments
required to be made shall be made in a manner consistent with Section 424(a) of
the Code and Treas. Reg. §1.425-1(a)(4)(i).  If there shall be any other change
in the number or kind of outstanding shares of Common Stock, or any shares into
which such shares shall have been changed, or for which the Committee shall, in
its sole discretion, determine that such change equitably requires an adjustment
in any outstanding Options, such adjustments shall be made in accordance with
the Committee’s determination.  Re-acquired shares of Common Stock, as well as
unissued shares, may be used for the purpose of this Plan.


5.
Class of Persons Eligible to Receive Options



All Officers and key employees of FCG or any FCG Subsidiary prior to the
effective date of the merger of FCG with and into KNBT were eligible to receive
an option or options under this Plan.  All Non-Employee Directors of, and
important consultants to, FCG or any FCG subsidiary were also eligible to
receive one or more option or options under this Plan.  The individuals who
received options were selected by the Committee, in its sole discretion, except
as otherwise specified in Section 6 hereof.


Other than the persons who received Options on the Effective Date pursuant to
the Merger Agreement, no persons are eligible to participate in the Plan.
 
20

--------------------------------------------------------------------------------




6.
Administration of Plan



(a)           This Plan shall be administered by the Board or by the
Committee.  The term “Committee,” as used in this Plan and the Options
substituted hereunder, refers to either the Board or to the Committee, whichever
is then administering this Plan. Subject to the numerical limitations on
Committee membership set forth in Section 2(e) hereof, the Board may at any time
appoint additional members of the Committee and may at any time remove any
member of the Committee with or without cause.  Vacancies in the Committee,
however caused, may be filled by the Board, if it so desires.


(b)           The Board or the Committee shall adopt such rules for the conduct
of its business and administration of this Plan as it considers desirable.  A
majority of the members of the Board or the Committee shall constitute a quorum
for all purposes.  The vote or written consent of a majority of the members of
the Board or the Committee on a particular matter shall constitute the act of
the Board or the Committee on such matter.  The Board or the Committee shall
have the right to construe the Plan and the Options, to correct defects and
omissions and to reconcile inconsistencies to the extent necessary to effectuate
the Plan and the Options, and such action shall be final, binding and conclusive
upon all parties concerned.


(c)           Neither the Board nor the Committee has the authority to grant any
stock options under the Plan in addition to the Options set forth in Section 3
hereof.


(d)           No member of the Committee or the Board shall be liable for any
act or omission (whether or not negligent) taken or omitted in good faith, or
for the exercise of an authority or discretion granted in connection with the
Plan to the Committee or the Board or for the acts or omissions of any other
members of the Committee of the Board.


7.
Terms and Conditions of Stock Option Awards



(a)           Each Optionee will be notified in writing of the number of shares
of National Penn Common Stock subject to and the exercise price of each
Incentive Stock Option and/or Non-Qualified Option he or she holds pursuant to
the Plan.  The notification will also include such other terms, conditions,
restrictions and privileges as original 2001 KNBT Substitute Options contained,
provided that they are not inconsistent with the terms, conditions and
provisions of this Plan.
 
(b)           The per share exercise price of the National Penn Common Stock
covered by each Non-Qualified Stock Option is equal to the quotient of: (i) the
product of the original per share exercise price of that option times1.03 (the
“Exchange Ratio” as defined and set forth in Section 2.02 of the Merger
Agreement), provided that such exercise price shall be rounded up to the nearest
cent.
 
(c)           The per share exercise price of the National Penn Common Stock
covered by each Incentive Stock Option is equal to the quotient of: (i) the
product of the original per share exercise price of that option times1.03 (the
“Exchange Ratio” as defined and set forth in Section 2.02 of the Merger
Agreement), provided that such exercise price shall be rounded up to the nearest
cent.
 
21

--------------------------------------------------------------------------------


 
(d)           Each Incentive Stock Option shall be further adjusted as required
by Sections 409A and 424 of the Code so as not to constitute a modification,
extension or renewal of that option within the meaning of Sections 409A and
424(h) of the Code.
 
(e)           No Option shall be exercisable after the first to occur of the
following:


(i)           Expiration of the Option term originally fixed by the Board of
Directors of FCG.


(ii)          Expiration of three months from the date the Optionee’s employment
with National Penn or any Subsidiary terminates for any reason other than
Disability or death;


(iii)         Expiration of one year from the date the Optionee’s employment
with National Penn or any Subsidiary terminates by reason of the Optionee’s
Disability;


(iv)         Expiration of one year from the date the Optionee’s service as a
Non-Employee Director with National Penn or any Subsidiary terminates; or


(v)          Expiration of one year from the date the Optionee’s employment or
service as a Non-Employee Director with National Penn or any Subsidiary
terminates by reason of the Optionee’s death.


(f)           No Option granted under the 2001 FCG Plan or substituted hereunder
may be transferred except by will or by the laws of descent and
distribution.  During the lifetime of the Optionee, such Option may be exercised
only by him or her or his or her guardian or legal representative.


(g)           Options may be exercised in part or in whole and at one time or
from time to time. The procedures for exercise shall be set forth in the written
stock option agreement delivered in connection with the substitution of each
Option.


(h)           Payment in full of the purchase price for shares of National Penn
Common Stock purchased pursuant to the exercise of any Option shall be made to
National Penn upon exercise of the Option. All shares sold under the Plan shall
be fully paid and nonassessable.  Payment for shares may be made by the Optionee
(i) in cash or by check, (ii) by delivery of a properly executed exercise
notice, together with irrevocable instructions to a broker to sell the shares
and then to properly deliver to National Penn the amount of sale proceeds to pay
the exercise price and any withholding taxes due, all in accordance with
applicable laws and regulations, or (iii) at the discretion of the Board or the
Committee, by delivering shares of National Penn Common Stock (including shares
acquired pursuant to the previous exercise of an Option) equal in fair market
value to the purchase price of the shares to be acquired pursuant to the Option,
by withholding some of the shares of National Penn Common Stock which are being
purchased upon exercise of an Option, or any combination of the foregoing. With
respect to subclause (iii) hereof, the shares of National Penn Common Stock
delivered to pay the purchase price must have been shares of National Penn
Common Stock acquired by the Optionee (or any beneficiary of an Optionee) which
shares have been held for a period of not less than six months.
 
22

--------------------------------------------------------------------------------



 
(i)           No Optionee shall have any voting or dividend rights or other
rights of a shareholder in respect of any shares of National Penn Common Stock
covered by an Option prior to the time that his or her name is recorded on
National Penn’s shareholder ledger as the holder of record of such shares
acquired pursuant to the exercise of an Option.


8.
Withholding



(a)           National Penn may withhold from any cash payment made under this
Plan sufficient amounts to cover any applicable minimum withholding and
employment taxes, and if the amount of such cash payment is insufficient,
National Penn may require the Optionee to pay to National Penn the amount
required to be withheld as a condition to delivering the shares acquired
pursuant to an Option. National Penn also may withhold or collect amounts with
respect to a disqualifying disposition of shares of National Penn Common Stock
acquired pursuant to exercise of an Incentive Stock Option.


(b)           The Board or the Committee is authorized to adopt rules,
regulations or procedures which provide for the satisfaction of an Optionee’s
tax withholding obligation by the retention of shares of National Penn Common
Stock to which the Optionee would otherwise be entitled pursuant to an Option
and/or by the Optionee's delivery of previously owned shares of National Penn
Common Stock or other property.


9.
Amendment, Supplement, Suspension and Termination



The Board reserves the right at any time, and from time to time, to amend or
supplement this Plan in any way, or to suspend or terminate it, effective as of
such date, which date may be either before or after the taking of such action,
as may be specified by the Board; provided, however, that such action shall not
affect Options substituted pursuant to the Plan prior to the actual date on
which such action occurred.  If an amendment or supplement of this Plan is
required by the Code or the regulations thereunder to be approved by the
shareholders of National Penn in order for Inventive Stock Options to retain
their status as “incentive stock options,” (as that term is defined in Section
422(b) of the Code and regulations thereunder) pursuant to the amended or
supplemented Plan, such amendment or supplement shall also be approved by the
shareholders of National Penn in such manner as is prescribed by the Code and
the regulations thereunder.  If the Board voluntarily submits a proposed
amendment, supplement, suspension or termination for shareholder approval, such
submission shall not require any future amendments, supplements, suspensions or
terminations (whether or not relating to the same provision or subject matter)
to be similarly submitted for shareholder approval.


10.
Effectiveness of Plan



This Plan shall become effective on the Effective Date.
 
23

--------------------------------------------------------------------------------




11.
General Conditions



(a)           Nothing contained in this Plan or any Option substituted pursuant
to this Plan shall confer upon any Employee the right to continue in the employ
of National Penn or any Subsidiary or interfere in any way with the rights of
National Penn or any Subsidiary to terminate his or her employment in any way.


(b)           Nothing contained in this Plan or any Option substituted pursuant
to this Plan shall confer upon any Non-Employee Director or consultant the right
to continue as a Non-Employee Director of, or consultant to, National Penn or
any Subsidiary or interfere in any way with the rights of National Penn or any
Subsidiary, or their respective shareholders, to terminate the directorship of
any such Non-Employee Director or the consultancy relationship of any such
consultant.


(c)           References in this Plan to the Code shall be deemed to also refer
to the corresponding provisions of any future United States revenue law.


(d)           Except to the extent preempted by federal law, this Plan document,
and any agreements issued pursuant hereto, shall be construed, administered and
enforced in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


(e)           The use of the masculine pronoun shall include the feminine gender
whenever appropriate.

 
24

--------------------------------------------------------------------------------

 

NATIONAL PENN BANCSHARES, INC.
KNBT BANCORP, INC.
SUBSTITUTE 2004 STOCK OPTION PLAN


As assumed, amended and restated effective February 1, 2008




ARTICLE I
ESTABLISHMENT OF THE PLAN


1.01           National Penn Bancshares, Inc. (“National Penn”) hereby
establishes this Substitute 2004 Stock Option Plan (the “Plan”) as required by
the terms of Section 2.05 of the Agreement and Plan of Merger dated as of
September 6, 2007 (the “Merger Agreement”), by and between National Penn and
KNBT Bancorp, Inc. (“KNBT”), upon the terms and conditions hereinafter stated.


ARTICLE II
PURPOSE OF THE PLAN


2.01           Purpose.  The purpose of the KNBT Bancorp, Inc. 2004 Stock Option
Plan (the “2004 KNBT Plan”) was to improve the growth and profitability of KNBT
and its Subsidiaries by providing Employees and Non-Employee Directors with a
proprietary interest in KNBT as an incentive to contribute to the success of
KNBT and its Subsidiaries, and to reward Employees and Non-Employee Directors
for outstanding performance.


2.02           Options Under the Plan.  Incentive Stock Options and
Non-Qualified Options were granted within the limitations of the Plan herein
described.


2.03           Capitalized Terms.  Capitalized terms and phrases used and not
otherwise defined herein shall have the meanings given in Article III hereof.


ARTICLE III
DEFINITIONS


The following words and phrases when used in this Plan with an initial capital
letter, unless the context clearly indicates otherwise, shall have the meanings
set forth below. Wherever appropriate, the masculine pronouns shall include the
feminine pronouns and the singular shall include the plural.


3.01           “Advisory Director” means a person appointed to serve in such
capacity by the Board of either KNBT or Keystone Nazareth Bank & Trust Company.


3.02           “Beneficiary” means the person or persons designated by an
Optionee to receive any benefits payable under the 2004 KNBT Plan in the event
of such Optionee’s death. Such person or persons were designated in writing on
forms provided for that purpose by the KNBT Committee charged with administering
the 2004 KNBT Plan and may be changed from time to time by similar written
notice to the Committee. In the absence of a written designation, the
Beneficiary shall be the Optionee’s surviving spouse, if any, or if none, his or
her estate.
 
25

--------------------------------------------------------------------------------




3.03           “Board” means the Board of Directors of National Penn.


3.04           “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.


3.05           “Committee” means the Compensation Committee of the Board, which
shall be comprised of, at all times, two or more directors appointed by the
Board pursuant to Article IV hereof, and each of whom shall be:
(a) “non-employee directors” as such term is defined under the rules and
regulations adopted from time to time by the Securities and Exchange Commission
pursuant to Section 16(b) of the Exchange Act; and (b) “outside directors”
within the meaning of Section 162(m) of the Code.


3.06           “Director” means a member of the Board of Directors of KNBT or a
Subsidiary or any successors thereto, including Non-Employee Directors as well
as Officers and Employees serving as Directors.


3.07           “Disability” means any physical or mental impairment which (a)
qualifies an Optionee for disability benefits under the applicable long-term
disability plan maintained by National Penn or a Subsidiary or (b) if no such
plan applies, would qualify such Optionee for disability benefits under the
long-term disability plan maintained by National Penn, if such individual were
covered by that plan, as determined in the sole discretion of the Committee.


3.08           “Effective Date” means February 1, 2008.


3.09           “Employee” means any person who was employed by KNBT or a
Subsidiary, or was an Officer of KNBT or a Subsidiary, but not including
directors who were not also Officers of or otherwise employed by KNBT or a
Subsidiary.


3.10           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


3.11           “Incentive Stock Option” means any KNBT Option which qualified as
an incentive stock option within the meaning of Section 422 of the Code.


3.12           “KNBT Options” means rights to acquire KNBT common stock pursuant
to the 2004 KNBT Plan.


3.13           “National Penn Common Stock” means shares of the common stock of
National Penn (without par value) as described in National Penn’s Articles of
Incorporation.


3.14           “Non-Employee Director” means a member of the Board of Directors
of KNBT or any Subsidiary, including an Advisory Director of the Board of
Directors of KNBT and/or any Subsidiary, or a former Officer or Employee of KNBT
and/or any Subsidiary serving as a Director or Advisory Director, who was not
then an Officer or Employee of KNBT or any Subsidiary.
 
26

--------------------------------------------------------------------------------



 
3.15           “Non-Qualified Option” means any KNBT Option which was not an
Incentive Stock Option.


3.16           “Officer” means an Employee whose position with KNBT or a
Subsidiary was that of a corporate officer, as determined by the Board of
Directors of KNBT.


3.17           “Options” means one of the substitute incentive stock options or
substitute non-qualified options issued pursuant to the 2004 KNBT Plan and the
Merger Agreement, exercisable for a total of 1,740,055 shares of National Penn
Common Stock, subject to adjustment as provided in Section 6.01 hereof.


3.18           “Optionee” means an Employee or Non-Employee Director or former
Employee or Non-Employee Director to whom a KNBT Option was granted under the
2004 KNBT Plan.


3.19           “Retirement” means:


(a)              With respect to Employees, a termination of employment which
constitutes a “retirement” at the “normal retirement age” or later under the
National Penn Capital Accumulation Plan or such other qualified pension benefit
plan maintained by National Penn as may be designated by the Board or the
Committee, or, if no such plan is applicable, which would constitute
“retirement” under the National Penn Capital Accumulation Plan, if such
individual were a participant in that plan.


(b)              With respect to Non-Employee Directors, retirement from service
on the Board of National Penn or a Subsidiary (including service on the KNBT
Regional Board (as defined in the Merger Agreement)) after reaching normal
retirement age as established by National Penn.


3.20            “Subsidiaries” means, prior to the Effective Date, those
subsidiaries of KNBT which met the definition of “subsidiary corporations” set
forth in Section 424(f) of the Code, and, after the Effective Date, any
subsidiary corporation of National Penn within the meaning of Section 424(f) of
the Code.


ARTICLE IV
ASSUMPTION OF 2004 KNBT PLAN BY NATIONAL PENN


4.01.                        Assumption of the 2004 KNBT Plan by National Penn.


 
(a)
On the Effective Date, KNBT was merged with and into National Penn, with
National Penn surviving such merger, under the name, articles of incorporation
and bylaws of National Penn, pursuant to the Merger Agreement.



 
(b)
On the Effective Date, pursuant to the Merger Agreement, each outstanding option
to purchase KNBT common stock under the 2004 KNBT Plan that remained unexercised
was vested pursuant to the terms of the 2004 KNBT Plan and automatically
converted into a substitute option to purchase National Penn Common Stock.

 
27

--------------------------------------------------------------------------------



 
 
(c)
The number of shares subject to each substitute stock option and the exercise
price for those shares were adjusted to prevent any alteration of the economic
value of the original option, as measured immediately prior to and immediately
following the Effective Date.



 
(d)
Immediately prior to the Effective Date, there were Non-Qualified Options
outstanding under the 2004 KNBT Plan for 837,123 shares of KNBT common stock,
all of which were automatically converted into substitute options in accordance
with the provisions of Section 2.05(a) of the Merger Agreement.  The number of
shares of National Penn Common Stock subject to each substitute non-qualified
option is equal to the number of shares of KNBT common stock originally subject
to the KNBT Option immediately prior to the Effective Date times 1.03 (the
“Exchange Ratio” as defined and set forth in Section 2.02 of the Merger
Agreement), rounded down to the nearest share. As a result, Non-Qualified
Options 100% vested and presently exercisable for 862,236 shares of National
Penn Common Stock are outstanding.



 
(e)
Immediately prior to the Effective Date, there were Incentive Stock Options
outstanding under the 2004 KNBT Plan for 852,307 shares of KNBT common stock,
all of which were automatically converted into substitute options in accordance
with the provisions of Section 2.05(a) of the Merger Agreement.  The number of
shares of National Penn Common Stock subject to each substitute incentive stock
option is equal to the number of shares of KNBT common stock originally subject
to the KNBT option immediately prior to the Effective Date times 1.03 (the
“Exchange Ratio” as defined and set forth in Section 2.02 of the Merger
Agreement) rounded down to the nearest share. As a result, Incentive Stock
Options 100% vested and presently exercisable for 877,819 shares of National
Penn Common Stock are outstanding.



 
(f)
This Plan reflects National Penn’s assumption of the 2004 KNBT Plan and of the
stock options outstanding under the 2004 KNBT Plan as of the Effective Date, on
the terms and conditions provided in the Merger Agreement, and National Penn’s
determination to delete provisions of the 2004 KNBT Plan inapplicable to such
outstanding options.  This Plan amends and restates the 2004 Plan accordingly.



ARTICLE V
ADMINISTRATION OF THE PLAN


5.01.        Administration.  The Plan shall be administered and interpreted by
the Committee.  The Board may from time to time remove members from, or add
members to, the Committee.  Vacancies on the Committee, howsoever caused, shall
be filled by the Board.


28

--------------------------------------------------------------------------------


 
5.02.        Powers of the Committee.


(a)           The Committee shall have the authority to adopt, amend and rescind
such rules, regulations and procedures as, in its opinion, may be advisable in
the administration of the Plan. The interpretation and construction by the
Committee of any provisions of the Plan, any rule, regulation or procedure
adopted by it pursuant thereto or of any Option shall be final and binding in
the absence of action by the Board.  It may appoint one of its members to be
chairman and any person, whether or not a member, to be its secretary or agent.
The Committee shall report its actions and decisions to the Board at appropriate
times but in no event less than one time per calendar year.


(b)           A majority of the members of the Committee shall constitute a
quorum for all purposes.  The vote or written consent of a majority of the
members of the Committee on a particular matter shall constitute the act of the
Committee on such matter.  The Committee shall have the right to construe the
Plan and the Options, to correct defects and omissions and to reconcile
inconsistencies to the extent necessary to effectuate the Plan and the Options
and such action shall be final, binding and conclusive upon all parties
concerned.


(c)           The Committee does not have the authority to grant any stock
options under the Plan in addition to those Options set forth in Section 4.1
hereof.


5.03         Liability.  No member of the Committee or the Board shall be liable
for any act or omission (whether or not negligent) taken or omitted in good
faith, or for the exercise of any authority or discretion granted in connection
with the Plan to a Committee or the Board, or for the acts or omissions of any
other members of a Committee or the Board.


ARTICLE VI
COMMON STOCK COVERED BY THE PLAN


6.01        Option Shares. The total number of shares of National Penn Common
Stock subject to Incentive Stock Options under the Plan is 877,819 shares, and
the total number of National Penn Common Stock subject to Non-Qualified Options
under the Plan is 862,236 shares, for a total aggregate number of 1,740,055
shares of National Penn Common Stock subject to Options under the Plan, subject
to adjustment as provided in Article VIII.  Any fractional share of National
Penn Common Stock resulting from the substitution of any individual KNBT Option
shall be rounded down to the nearest share.


6.02        Source of Shares. The shares of National Penn Common Stock issued
under the Plan may be authorized but unissued shares, treasury shares or shares
purchased by National Penn on the open market or from private sources for use
under the Plan.


ARTICLE VII
TERMS AND CONDITIONS OF STOCK OPTION AWARDS


7.01        No Further Eligible Optionees.  Other than the persons who received
Options on the Effective Date pursuant to the Merger Agreement, no persons are
eligible to participate in the Plan.  Prior to the Effective Date, the persons
eligible to participate in the 2004 KNBT Plan were Employees or Non-Employee
Directors of KNBT and its Subsidiaries.
 
29

--------------------------------------------------------------------------------



 
7.02        Stock Option Agreement. Each Optionee will be notified in writing of
the number of shares of National Penn Common Stock subject to and the exercise
price of each Incentive Stock Option and/or Non-Qualified Option he or she holds
pursuant to the Plan.  The notification will also include such other terms,
conditions, restrictions and privileges as original KNBT Options contained,
provided that they are not inconsistent with the terms, conditions and
provisions of this Plan.


7.03        Option Exercise Price.


(a)          The per share exercise price of the National Penn Common Stock
covered by each Non-Statutory Option is equal to the quotient of: (i) the
product of the original per share exercise price of that option times1.03 (the
“Exchange Ratio” as defined and set forth in Section 2.02 of the Merger
Agreement), provided that such exercise price shall be rounded up to the nearest
cent.


(b)          The per share exercise price of the National Penn Common Stock
covered by each Incentive Stock Option is equal to the quotient of: (i) the
product of the original per share exercise price of that option times1.03 (the
“Exchange Ratio” as defined and set forth in Section 2.02 of the Merger
Agreement), provided that such exercise price shall be rounded up to the nearest
cent.


(c)          Each Incentive Stock Option shall be further adjusted as required
by Sections 409A and 424 of the Code so as not to constitute a modification,
extension or renewal of that option within the meaning of Sections 409A and
424(h) of the Code.


7.04        Termination of Options.  No Option shall be exercisable after the
first to occur of the following:


(a)          Expiration of the Option term originally fixed by the Board of
Directors of KNBT or the Committee, as the case may be; or


(b)          Expiration of ten years from the date the KNBT Option was granted.


7.05        Transfers.  No Option granted under the Plan may be transferred
except by will or by the laws of descent and distribution.  During the lifetime
of the Optionee, such Option may be exercised only by him or her or his or her
guardian or legal representative.  Notwithstanding the foregoing, or any other
provision of this Plan, an Optionee who holds Non-Qualified Options may transfer
such Options to his or her immediate family or to a duly established trust for
the benefit of one or more of these individuals. For purposes hereof, ”immediate
family” includes but is not necessarily limited to, the Optionee’s spouse,
children (including step children), parents, grandchildren and great
grandchildren.  Options so transferred may thereafter be transferred only to the
Optionee who originally received the grant or to an individual or trust to whom
the Optionee could have initially transferred the Option pursuant to this
Section 7.05.  Options which are transferred pursuant to this Section 7.05 shall
be exercisable by the transferee according to the same terms and conditions as
applied to the Optionee.
 
30

--------------------------------------------------------------------------------


 
7.06        Exercise of Options.  Options may be exercised in part or in whole
and at one time or from time to time. The procedures for exercise shall be set
forth in the written stock option agreement delivered in connection with the
substitution of each Option.


7.07        Payment for Shares. Payment in full of the purchase price for shares
of National Penn Common Stock purchased pursuant to the exercise of any Option
shall be made to National Penn upon exercise of the Option. All shares sold
under the Plan shall be fully paid and nonassessable.  Payment for shares may be
made by the Optionee (i) in cash or by check, (ii) by delivery of a properly
executed exercise notice, together with irrevocable instructions to a broker to
sell the shares and then to properly deliver to National Penn the amount of sale
proceeds to pay the exercise price and any withholding taxes due, all in
accordance with applicable laws and regulations, or (iii) at the discretion of
the Board or the Committee, by delivering shares of National Penn Common Stock
(including shares acquired pursuant to the previous exercise of an Option) equal
in fair market value to the purchase price of the shares to be acquired pursuant
to the Option, by withholding some of the shares of National Penn Common Stock
which are being purchased upon exercise of an Option, or any combination of the
foregoing. With respect to subclause (iii) hereof, the shares of National Penn
Common Stock delivered to pay the purchase price must have been shares of
National Penn Common Stock acquired by the Optionee (or any beneficiary of an
Optionee) which shares have been held for a period of not less than six months.


7.08        Voting and Dividend Rights. No Optionee shall have any voting or
dividend rights or other rights of a shareholder in respect of any shares of
National Penn Common Stock covered by an Option prior to the time that his or
her name is recorded on National Penn’s shareholder ledger as the holder of
record of such shares acquired pursuant to the exercise of an Option.


ARTICLE VIII
ADJUSTMENTS FOR CAPITAL CHANGES


8.01        Adjustments for Capital Changes.  The aggregate number of shares of
National Penn Common Stock subject to Incentive Stock Options and Non-Qualified
Options under this Plan, the number of shares to which any Option relates, and
the exercise price per share of National Penn Common Stock under any Option
shall be proportionately adjusted for any increase or decrease in the total
number of outstanding shares of National Penn Common Stock issued subsequent to
the effective date of this Plan resulting from a split, subdivision or
consolidation of shares or any other capital adjustment, the payment of a stock
dividend, or other increase or decrease in such shares effected without receipt
or payment of consideration by National Penn. If, upon a merger, consolidation,
reorganization, liquidation, recapitalization or the like of National Penn, the
shares of National Penn’s Common Stock shall be exchanged for other securities
of National Penn or of another corporation, each Option shall be converted,
subject to the conditions herein stated, into the right to purchase or acquire
such number of shares of National Penn Common Stock or amount of other
securities of National Penn or such other corporation as were exchangeable for
the number of shares of National Penn Common Stock which such Optionee would
have been entitled to purchase or acquire except for such action, and
appropriate adjustments shall be made to the per share exercise price of
outstanding Options.


31

--------------------------------------------------------------------------------


 
ARTICLE IX
AMENDMENT AND TERMINATION OF THE PLAN


9.01        Amendment and Termination of the Plan.  The Board may, by
resolution, at any time terminate or amend the Plan with respect to any shares
of National Penn Common Stock as to which Options have not been granted, subject
to any required shareholder approval or any shareholder approval which the Board
may deem to be advisable for any reason, such as for the purpose of obtaining or
retaining any statutory or regulatory benefits under tax, securities or other
laws or satisfying any applicable stock exchange listing requirements. The Board
may not, without the consent of the holder of an Option, alter or impair any
Option previously granted or awarded under this Plan except as provided by
Article VIII hereof or except as specifically authorized herein.


Notwithstanding anything to the contrary herein, in no event shall the Board
without shareholder approval amend the Plan or shall the Board or the Committee
amend an Option in any manner that effectively allows the repricing of any
Option previously granted under the Plan either through a reduction in the
Exercise Price or through the cancellation and regrant of a new Option in
exchange for the cancelled Option (except as permitted pursuant to Article VIII
in connection with a change in National Penn’s capitalization).


ARTICLE X
EMPLOYMENT RIGHTS


10.1        No Right to Employment.  Nothing contained in the Plan or in any
instrument under the Plan shall create any right on the part of any Employee or
Non-Employee Director of National Penn or a Subsidiary to continue in such
capacity.


ARTICLE XI
WITHHOLDING


11.01        Tax Withholding. National Penn may withhold from any cash payment
made under this Plan sufficient amounts to cover any applicable minimum
withholding and employment taxes, and if the amount of such cash payment is
insufficient, National Penn may require the Optionee to pay to National Penn the
amount required to be withheld as a condition to delivering the shares acquired
pursuant to an Option. National Penn also may withhold or collect amounts with
respect to a disqualifying disposition of shares of National Penn Common Stock
acquired pursuant to exercise of an Incentive Stock Option.




11.02        Methods of Tax Withholding. The Board or the Committee is
authorized to adopt rules, regulations or procedures which provide for the
satisfaction of an Optionee’s tax withholding obligation by the retention of
shares of National Penn Common Stock to which the Optionee would otherwise be
entitled pursuant to an Option and/or by the Optionee's delivery of previously
owned shares of National Penn Common Stock or other property.


32

--------------------------------------------------------------------------------


 
ARTICLE XII
EFFECTIVE DATE OF THE PLAN; TERM


12.01        Effective Date of the Plan. This Plan shall be effective on the
Effective Date.


12.02        Term of Plan. If not terminated by the Board at an earlier time,
then, at such time as all Options outstanding under the Plan have either been
exercised, lapsed unexercised, or been terminated, forfeited or cancelled as
provided herein, the Plan shall terminate.


ARTICLE XIII
MISCELLANEOUS


13.01        Governing Law. To the extent not governed or preempted by Federal
law, this Plan document, and any agreements issued pursuant hereto, shall be
construed, administered and enforced under the laws of the Commonwealth of
Pennsylvania
 
 
33

--------------------------------------------------------------------------------


